Citation Nr: 1105692	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service connected right ankle disability.

2.  Entitlement to a disability evaluation in excess of 20 
percent for service connected left ankle disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a total rating based on individual 
unemployability, due to service-connected disability (TDIU) claim 
is part of a claim for a higher rating when such claim is raised 
by the record or asserted by the Veteran.  As such, the Board has 
identified the issues as set forth on the title page.

The Veteran's TDIU claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is characterized by pain 
and limitation of motion, without any showing of ankylosis.

2.  The Veteran's left ankle disability is characterized by pain 
and limitation of motion, without any showing of ankylosis.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for service connected right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5270, 5271 (2010).

2.  The criteria for a disability evaluation in excess of 20 
percent for service connected left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5270, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in August 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

On July 10, 2006, the Veteran submitted a claim of entitlement to 
an increased rating for bilateral ankle disabilities.  His 
service connected right and left ankle disabilities have both 
been rated individually as 20 percent disabling under Diagnostic 
Code 5024, for tenosynovitis, based on limitation of extension of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 
percent rating is the maximum evaluation available under that 
diagnostic code.  See id.

A higher evaluation is available under Diagnostic Code 5270 for 
ankylosis of the ankle.  Id.  In order to meet the requirements 
for a 30 percent evaluation, the evidence must show that one or 
both of the Veteran's ankle disabilities is characterized by 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  Id.

In October 2005, the Veteran underwent a VA examination in 
conjunction with his earlier claim of service connection for left 
ankle disability.  At that time, he complained of left ankle pain 
with stiffness, cold feeling, burning, and tingling.  There was 
no swelling, but there was redness and increased skin 
temperature.  The Veteran reported periods of instability, 
"giving out," and locking.  He was found to have fatigability 
and lack of endurance secondary to his left ankle condition.   
The Veteran also reported use of an ACE wrap on the right ankle 
and used a cane during periods of flare-up.  such flares were 
aggravated by weather changes and prolonged walking and standing.  
He took medication to relieve his symptoms.

Objectively, range of motion for his right ankle was 12 degrees 
of dorsiflexion and 22 degrees of plantar flexion.  His range of 
motion for his left ankle was 7 degrees of dorsiflexion and 35 
degrees of plantar flexion.  The Board notes that complete range 
of motion for an ankle is 20 degrees of dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

In September 2006, the Veteran underwent another VA examination 
in conjunction with these claims.  This examiner found the 
additional foot disabilities of hammer toe deformities, heloma 
molle/interdigital corn, and burning and tingling parasthesias, 
which he specifically found were not related to the service-
connected conditions.  With reference to his service-connected 
disabilities, the Veteran reported "achy" pain in the medial 
and lateral aspects of the ankle and along the plantar arch of 
the foot, which was aggravated by walking and standing.  He also 
complained of weakness in his toes and stiffness in his ankles.  
He used a cane, but not corrective shoes or braces.  He found 
that the custom orthotics did not provide any pain relief.  He 
denied swelling but noticed increased skin temperature in his 
feet, which he described as a burning sensation.  

On examination, range of motion for his right ankle was 10 
degrees of dorsiflexion with the knee extended, with pain at the 
end; 12 degrees of dorsiflexion with knee flexed, without pain; 
and 34 degrees of plantar flexion.  His range of motion for his 
left ankle was 10 degrees of dorsiflexion with knee extended, 
with pain at the end; 10 degrees of dorsiflexion with knee 
flexed, without pain; and 32 degrees of plantar flexion.  The 
Veteran reported fatigability and lack of endurance.

In his June 2007 VA Form 9, the Veteran stated that it was 
difficult for him to stand or walk due to pain and stiffness in 
his ankles.  He further stated that this had changed his 
lifestyle and rendered him unable to work.

In March 2008, the Veteran again underwent a VA examination in 
conjunction with these claims.  The Veteran complained of 
worsening foot pain, which made it hard for him to stand.  That 
examiner found no evidence of plantar fasciitis, tendonitis, or 
ankle joint instability.  To the extent that he found functional 
limitations standing and walking, the examiner attributed these 
to the Veteran's peripheral sensorimotor neuropathy, which in 
turn was attributed to nonservice-connected diabetes, and not to 
any local foot or ankle pathology.  The Veteran's range of motion 
for his right ankle with knee extended was 14 degrees of 
dorsiflexion and 34 degrees of plantar flexion with pain 
especially at the end of the ranges.  His range of motion for his 
left ankle with knee extended was 14 degrees of dorsiflexion and 
32 degrees of plantar flexion again with pain especially at the 
end of the ranges.  

VA records from May 2008 note a diagnosis of ankle sprain.  The 
Veteran was given an ankle support.  This record does not reflect 
for which ankle this support was provided.

VA treatment records from February 2009 note ankle instability 
and pain, which was described in his subjective medical history 
as occasional.

In his February 2009 letter, the Veteran stated that he wore a 
brace around his ankle and was unable to walk without a cane.

The evidence of record, as noted in pertinent part above, does 
not warrant a 40 percent evaluation for either ankle.  Despite 
apparent improvement to the Veteran's range of motion over the 
course of the three VA examinations, the bilateral ankle 
disabilities are characterized by marked limitation of motion.  
However, as there is some range of motion, albeit limited, in 
both ankles, ankylosis is not shown in either, thus, the rating 
criteria for a 40 percent evaluation have not been satisfied or 
most nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  For these reasons, the Board determines that preponderance 
of the evidence is in favor of the continuation of the currently 
assigned of 20 percent evaluations for the Veteran's bilateral 
ankle disabilities.  38 C.F.R. § 4.7.

An increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  During the September 2006 VA examination, 
the Veteran complained of fatigability and lack of endurance.  
Likewise, range of motion testing consistently elicited 
complaints of pain.  However, a higher rating is not warranted 
as the medical evidence has not shown any additional limitation 
of function.  As noted above, the evaluation presently in effect 
reflects marked limitation of motion.  A higher evaluation is 
only available for ankylosis of the ankle.  The record does not 
indicate that the additional functional loss of motion due to 
weakness, fatigability, incoordination, and pain is equivalent to 
ankylosis of the ankle.  Therefore, a higher disability rating is 
not warranted based on DeLuca standards.

The Board has also considered whether any alternate diagnostic 
codes could afford a higher rating here.  However, there are no 
other relevant code sections for consideration that could afford 
an increased evaluation.  Moreover, as the medical evidence 
indicates that any neurologic symptoms of the feet are due to 
nonservice-connected diabetes, and not to the ankle disabilities 
on appeal, assignment of separate ratings for such neurologic 
symptoms is not in order here.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those two elements has been met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected ankle disabilities, to 
wit ankylosis, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As the rating schedule 
is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of 
this claim for an increased rating, including consideration of 
the one-year period before the claim was received, have the 
Veteran's right ankle disability or his left ankle disability 
warranted evaluations in excess of 20 percent.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability evaluation in excess of 20 percent for service 
connected right ankle disability is denied.

A disability evaluation in excess of 20 percent for service 
connected left ankle disability is denied.


REMAND

As noted in the introduction, a TDIU claim is part of an appeal 
for a higher initial rating when evidence of unemployability is 
submitted therewith.  See Rice, 22 Vet. App. 447.  In his 
correspondence with VA, the Veteran has repeatedly stated that 
his ankle disabilities render him unable to work.  Thus the issue 
of TDIU has been raised.

As of July 2006, the Veteran has been service-connected for 
bilateral ankle disabilities, both rated as 20 percent disabling.  
The total combined rating for service-connected disabilities is 
40 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, he has not met 
the combined rating requirement of 70 percent or more for 
consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the 
claim may still be referred to the Director, Compensation and 
Pension Service for an extraschedular rating, if the evidence of 
record shows that the Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities."  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is 
able to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Board notes that 
the Veteran is unemployed and is receiving Social Security 
Administration (SSA) benefits.  In a March 2007 decision, the 
Social Security Administration (SSA) determined that the Veteran 
was unable to perform any "job that exists in significant 
numbers in the national economy" as of December 1, 2005, due a 
combination of disabilities, which included bilateral ankle 
disabilities.  While a showing of unemployability by reason of 
service-connected disabilities is necessary for entitlement to 
TDIU, the Veteran should not be penalized for having additional 
nonservice-connected disabilities that affect his employment.  
Therefore a medical examination and opinion with regard to the 
effect of the Veteran's service-connected disabilities alone on 
his employability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine if it is at least as likely as not 
that his service-connected bilateral ankle 
disabilities, irrespective of any nonservice-
connected disabilities, prevents the Veteran 
from securing and following a substantially 
gainful occupation.

2.  If the examiner finds that the Veteran is 
unemployable by reason of his service 
connected disabilities, or if any other 
evidence added to the record so shows, then 
refer the Veteran's claim for TDIU to the 
Director of Compensation and Pension Service 
for extraschedular consideration pursuant to 
the provisions of 38 C.F.R. § 4.16 (b).

3.  After the above development is completed, 
readjudicate the TDIU claim on appeal.  If 
the benefit sought is denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


